LATTIMORE, Judge.
Conviction for selling intoxicating liquor; punishment, one year in the penitentiary.
The law (Pen.Code 1925, art. 666 et seq., as amended) under which this prosecution was conducted has been repealed (Vernon’s Ann.Civ.St. art. 666 — 49) and no saving clause appears in the repealing statute taking care of pending prosecutions. We have no alternative except to obey the mandate of our statute, and the judgment will be reversed and the prosecution ordered dismissed following Meadows v. State (Tex.Cr.App.) 88 S.W.(2d) 481, opinion handed down November 27, 1935.